DETAILED ACTION
This action is responsive to Applicant’s response filed 5/02/2022.  
 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Based on the amendments filed 5/02/2022, a thorough search for prior arts on PE2E and STIC databases and on domains (IP.com and Google Scholar) has been conducted. As well, the Applicant’s remarks filed 5/02/2022 have been fully considered.  The Applicant’s remarks regarding the prior art of Qian, on pg. 9-10 of the response, are found persuasive in demonstrating the deficiencies of Qian in teaching the claimed invention, particularly the advantage of the task scheduling features as pertaining to real-time planning of communication by a scheduling agent, configured with all of the limitations in conjunction with one another. 
The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of an apparatus and method for determining a delay bound parameter for an electronic interconnect according to the specific component configuration of a processor, switch, interconnect, circuits, input buffer, and signal path and the specific functionality of obtaining and generating sets of parameters, transmitting of flits and packets, indication of input buffer vacancy, and representation of feed-forward first-in first-out signal paths, as disclosed by the following claimed subject matter of independent claim 1:

A method, comprising:
obtaining at a processor of a computing device a set of parameters representative of an electronic interconnect comprising at least a first switch to facilitate communication among a plurality of electronic circuits, wherein the first switch to transmit one or more flits of a particular signal packet to a second circuit responsive at least in part to obtaining one or more signals and/or states from the second circuit indicative of a vacancy in an input buffer of the second circuit;
processing, utilizing the processor of the computing device, the set of parameters representative of the electronic interconnect comprising the at least the first switch to generate a set of parameters representative of one or more feed-forward first-in first-out signal paths; and 
analyzing the set of parameters representative of one or more feed-forward-type first- in first-out signal paths to determine a delay bound parameter for the electronic interconnect; and
autonomously scheduling a particular task for a particular software agent based at least in part, on the determined delay bound parameter.


Independent claim 10 is also distinct from the prior art for the same reason, dependent claims 2-9 and 11-18 are directly dependent from claims 1 and 10 and are therefore distinct from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184